EXHIBIT 10.16

 
LETTER AGREEMENT - KRIS G. RADHAKRISHNAN

 
May 8, 2008
 
Kris Radhakrishnan
Commemorative Brands, Inc.
7211 Circle S Rd
Austin, TX 78745-6603


Re:           Change of Control Payment and Contingent Purchase of CIP Units


Dear Kris:


           This letter sets forth the agreement between you and American
Achievement Corporation (the “Company”) with respect to the following:


1.           In the event that a Change of Control (as defined below) occurs on
or before February 8, 2009, and you are employed by the Company or any of its
subsidiaries at the time such Change of Control occurs, the Company will pay to
you $300,000 in cash upon consummation of such Change of Control (the “Change of
Control Payment”).  The Company will pay the Change of Control Payment by wire
transfer of immediately available funds to such account as you specify within
five (5) business days of the occurrence of the Change of Control, subject to
any tax or other amounts required to be withheld by the Company under applicable
law.  For purposes of this letter, a “Change of Control” shall mean any “Change
of Control” as defined in the Company’s Amended and Restated Cash Incentive Plan
attached as Exhibit A hereto (the “CIP”).


2.           In the event that a Change of Control does not occur on or before
February 8, 2009, and you are employed with the Company or any of its
subsidiaries as of February 8, 2009, you agree that on such date you will
purchase 1,942 units (the “Units”) issued pursuant to the CIP at a purchase
price equal to $206.00 per Unit.  Notwithstanding the provisions of the CIP,
such Units shall be deemed fully vested on the date they are acquired by you,
and if so acquired, shall remain vested and outstanding whether or not you
remain an employee of the Company or any of its subsidiaries.  You agree and
represent that your contingent obligation to purchase the Units is being given
in consideration for the Company’s grant of an entitlement to the Change of
Control Payment in the event the conditions listed in Section 1 above are
satisfied.  If you are obligated to purchase the Units in accordance with the
terms of this Section 2, in order to facilitate the purchase of the Units, you
and the Company will enter into an agreement governing the terms of the purchase
of the Units that is identical in all material respects to the Unit Purchase
Agreement attached as Exhibit B hereto.  You hereby confirm the representations
and warranties set forth in such Unit Purchase Agreement are true and correct as
of the date hereof and you acknowledge your receipt of the American Achievement
Corporation Amended and Restated Executive Cash Incentive Plan Investment
Considerations (the “Disclosure Statement”) attached as Exhibit C hereto.
 
           This letter will terminate immediately upon consummation of the
earlier to occur of (i) a Change of Control pursuant to which a Change of
Control Payment is to made in accordance with this letter, (ii) the acquisition
of the Units contemplated by Section 2 above and (iii) the first date you are no
longer employed by the Company or any of its subsidiaries.

    This letter may be executed in counterparts (and may be delivered by pdf or
facsimile), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.  This letter represents the entire
agreement of the parties hereto with respect to the subject matter hereof and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Neither the Company nor you may make any
assignment of this letter or any interest herein without the prior written
consent of the other; provided, however, that the Company may assign its rights
and obligations under this letter without your consent in connection with a
Change of Control.  Nothing express or implied in this letter is intended to or
shall confer upon any person who is not a party to this letter any other right,
benefit or remedy of any nature whatsoever relating to, under or by reason of
this letter.    This letter shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to the conflict
of laws principles thereof.


If you are in agreement with the foregoing, please execute and return a
counterpart of this letter agreement, whereupon it will become a binding
agreement between us.


 

   Sincerely,      
AMERICAN ACHIEVEMENT CORPORATION
         
By: /s/ DONALD J. PERCENTI________________
 
Name: Donald J. Percenti
 
Title: President and CEO
   
Accepted and Agreed:
         
/s/ KRIS RADHAKRISHNAN__
 
Kris Radhakrishnan
 


